DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Rejoinder
The previous requirement for election/restriction as set forth in the previous Office Action mailed 2 November 2020 is hereby withdrawn in view of Applicant’s amendment and Examiner’s reconsideration of the claims.
Claims 2, 4, and 5 are hereby rejoined and all pending claims are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 2, the claim recites the limitation “the oil feedstock.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 4, the claim recites the limitation “the component.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 5, the claim recites the limitation “the temperature and pressure.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Losey (GB 331526).
With respect to claims 1 and 3, Losey discloses a method comprising: (a) heating a hydrocarbon feedstock in a first module at a non-cracking first temperature selected to provide vaporization of distillates to be separated (see Losey, page 2, lines 5-27) (cracking described nowhere in the disclose of Losey, thus occurring under non-cracking conditions); (b) allowing the distillate vapor to collect into a second module maintained at a second temperature which is below the first temperature (see Losey, page 2, lines 13-19) (describing “thermodynamic heat drop,” i.e. decrease in temperature), such that the fraction of distillates which boil between the second temperature and the first temperature condense in the first module (see Losey, page 2, lines 17-19); (c) allowing the distillate vapor from the second module to move, sequentially, into a plurality of additional modules, each of which are maintained such that the temperature is below the temperature of the preceding module in order to allow for that fraction of distillates to condense into the module to form a condensate (see Losey, page 2, lines 19-80) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Losey (GB 331526).
With respect to claim 6, see discussion supra at paragraph 11.  Losey does not explicitly disclose “modules of controlled temperature.”  However, Losey describes modules at different temperature conditions relative to one another in order to satisfy the objective of fractional condensation (see Losey, page 2, lines 5-109).  Thus, the person having ordinary skill in the art would have been motivated to provide “control” of the respective temperature requirements to satisfy such purpose of Losey.  Moreover, the automation of a manual activity (e.g., sensors used to monitor and control temperature within a specified range) is prima facie obvious as instructed by the courts.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: McCue (US 4,900,347), Czarnecki (US 5,030,339), Dinh (US 5,452,581), and Mazanec (US 2014/0027265).  The references generally disclose .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771